Title: From Thomas Jefferson to Thomas Barclay, 26 September 1785
From: Jefferson, Thomas
To: Barclay, Thomas



Paris Sep. 26. 1785.

Colo. Franks has occasion for money to carry him to London. As we propose that all the money for this business shall be procured by draughts on Mr. Adams, will it not be better for you to draw on him at present for enough to cover the last journey of Colo. Franks, to defray the present one, to pay for the articles to be purchased here, the expences of the future journey Southwardly &c.? All this be pleased to decide on for yourself as you are the best judge of it. I am Dr. Sir Your’s respectfully,

Th: Jefferson

